                               Case 2:19-mj-05082-DUTY Document 14 Filed 12/11/19 Page 1 of 2 Page ID #:66



                                                                   424.652.7800                                krosales@bakermarquart.com
              Kittie Rosales

               Brian Klein, Esq.                                   424.652.7800                                bklein@bakermarquart.com

                                                                             Attorney for Defendant Virgil Griffith
   Baker Marquart, LLP
   777 S. Figueroa Street
                                                                             USA v. Griffith
   Suite 2850
   Los Angeles, CA 90017
                                                                              2:19-mj-05082


                                       X                                                       Babykin Courthouse Services

                                           X          X




12/02/2019                     Initial Appearance                      X                                                                  3 days
             Audero




                                                                                                        /s/ Brian Klein
                                                          12/11/2019
                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
Case 2:19-mj-05082-DUTY Document 14 Filed 12/11/19 Page 2 of 2 Page ID #:67




                                                                          American LegalNet, Inc.
                                                                          www.FormsWorkFlow.com
